           Case 1:18-cv-05955-VEC Document 41 Filed 01/22/19 Page 1 of 7



UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------------X
NICOLE BURGESS,

                                                          Plaintiff,

                               -against-                                      18-CV-5955(VEC)


TWO CHARLTON OWNERS CORP. and
CHARLTON OWNERS CORP.,


                                                          Defendants.
--------------------------------------------------------------------------X




  MEMORANDUM OF LAW OF DEFENDANT TWO CHARLTON OWNERS CORP.
        IN SUPPORT OF THE COURT’S ORDER TO SHOW CAUSE




                            BOYD RICHARDS PARKER & COLONNELLI, P.L.
                              Attorneys for Two Charlton Owners Corp.
                                     7 Times Square, 19th Floor
                                    New York, New York 10036
                                            212-400-0626
         Case 1:18-cv-05955-VEC Document 41 Filed 01/22/19 Page 2 of 7



                                PRELIMINARY STATEMENT

       This memorandum of law is submitted on behalf of Two Charlton Owners Corp.

(“Defendant” or “Two Charlton”) in support of the Court’s Order to Show Cause why this case

should not be dismissed (“Order to Show Cause”).

       Plaintiff Nicole Burgess commenced this action nearly seven months ago, but has not had

any communication with her attorney Stuart Finkelstein since last November. As demonstrated

through Mr. Finkelstein’s affirmation, he can no longer reach the plaintiff over the phone and she

has not made any attempt to contact him to litigate the case. The Court must infer from Plaintiff’s

lack of communication that she no longer wishes to prosecute this case. Without the plaintiff, this

case cannot continue. Accordingly, it would be in the Court’s interest to dismiss the Complaint

and remove this case from its calendar.

       Additionally, the Court should dismiss the Complaint because of Mr. Finkelstein’s

documented failures in obeying the Court’s Orders. Initially, Mr. Finkelstein attempted to

circumvent the Court’s Individual Rules for making a motion for default judgment. The Court

admonished him for his indiscretion. Not long thereafter, he also failed to cooperate with the

undersigned to timely submit a case management plan and scheduling order in advance of the

initial pretrial conference. As it pertains to the instant motion, Mr. Finkelstein failed to comply

with the Court’s specific instructions for the subject Order to Show Cause in that he did not

describe his efforts to contact his client since their last communication. His statements were vague

and left more questions than they provided answers.

       For these reasons, the Court should dismiss this case with prejudice.
               Case 1:18-cv-05955-VEC Document 41 Filed 01/22/19 Page 3 of 7



                                         PROCEDURAL HISTORY

             Defendant respectfully refers the Court to the docket and the undersigned’s Attorney

     Affirmation for a brief recitation of the relevant procedural history. In the interest of brevity, we

     will not reiterate the case’s procedural history here.




                                                 ARGUMENT

I.       The Court Should Dismiss The Complaint
         Because Plaintiff Has Not Demonstrated Any
         Interest in Prosecuting This Case
             “A plaintiff has a general obligation to prosecute his case diligently.” Watkins v.

     Matarazzo, 2015 U.S. Dist. LEXIS 178636, *27-28 (S.D.N.Y. 2015, 13-cv-2477) citing Lyell

     Theatre Corp. v. Loews Corp., 682 F.2d 37, 43 (2d Cir. 1982). The Federal Rules of Civil

     Procedure provide that a defendant may move to dismiss an action or any claim against it if the

     plaintiff fails to prosecute, comply with the F.R.C.P., or comply with a court order. F.R.C.P. 41(b).

     “Where a plaintiff fails to comply with court orders and/or fails to prosecute an action pending in

     district court, the court may dismiss the action sua sponte for failure to prosecute.” Capellan v.

     Dep’t of Homeland Sec., 2008 U.S. Dist. LEXIS 47131, * 5-6, 2008 WL 2512491 (S.D.N.Y. Jun.

     13, 2008, 06-cv-2551(KMW)). “A court may find prejudice where the intransigent party’s

     behavior has cluttered the court’s docket and outweighed the case’s value to the

     plaintiff.” Watkins, 2015 U.S. Dist. LEXIS 178636 at *27-28 (S.D.N.Y. 2015, 13-cv-2477).

     “[D]ismissal with prejudice is a harsh remedy to be only utilized in extreme situations.

     Nonetheless, the authority to invoke it for failure to prosecute is vital to the efficient administration

     of judicial affairs and provides meaningful access for other prospective litigants to overcrowded




                                                        2
            Case 1:18-cv-05955-VEC Document 41 Filed 01/22/19 Page 4 of 7



courts.” Lyell Theatre Corp., 682 F.2d at 42 (2d Cir. 1982) (internal quotation marks and citations

omitted).

       According to Mr. Finkelstein, he has lost all contact with the Plaintiff since

November 2018. [Finkelstein Affirmation at ¶ 2]. The two-month time period that has elapsed

since Mr. Finkelstein’s last communication with the plaintiff leaves the Court and the parties to

question whether at the very least plaintiff wants to prosecute this case. Certainly, the Court can

infer that plaintiff’s lack of communication with her counsel is indicative of her non-interest in

this case. Furthermore, plaintiff’s status as a New York resident also remains in question.

Unfortunately, Mr. Finkelstein’s affirmation did not provide any information on his client’s

whereabouts. Thus, the Court can reasonably infer that plaintiff is a “serial litigant,” who may no

longer reside in New York State and who has no intention of prosecuting this case, and that she

only commenced this action (along with several others) to recover a nominal fee while

Mr. Finkelstein collects substantial attorney’s fees. Moreover, plaintiff’s conspicuous disinterest

in this case unnecessarily clogs the Court’s calendar, especially during a time when judicial

resources are already strained.

       Taking into consideration the plaintiff’s demonstrated lack of interest in this case and the

other case currently pending before this Court (see Burgess v. Goodman, No. 18-cv-6574);

Defendant Two Charlton respectfully submits that if it is in the Court’s judicial interest to dismiss

the Complaint on the grounds of plaintiff’s failure to prosecute the case.




                                                 3
                Case 1:18-cv-05955-VEC Document 41 Filed 01/22/19 Page 5 of 7



II.       The Court Should Dismiss The Case
          Because Plaintiff’s Counsel Failed To
          Comply with The Court’s Order To Show Cause

             As illustrated in the Order to Show Cause, the Court highlighted plaintiff’s counsel’s

      overall propensity for disobeying the Court’s Individual Rules and Orders. [See generally

      Dkt. No. 36, “Order to Show Cause”]. Mr. Finkelstein’s conduct from the inception of this action

      continues the same trend and the Court should dismiss this case accordingly.

             Prior to the recent Order to Show Cause, the Court admonished Mr. Finkelstein for

      (1) filing affidavits of service and certificates of default for all Defendants while also seeking an

      extension of time to effectuate service [see Dkt. No. 22];1 and (2) failing to submit a timely joint

      letter and case management plan in advance of the October 19, 2018 pretrial conference.2

             As described above, the dockets for this case and Burgess v. Goodman, show

      Mr. Finkelstein’s uncooperative behavior and disobedience of the Court’s Orders. Thus, the Court

      issued an Order to Show Cause wherein the Court Ordered Mr. Finkelstein to submit a signed

      affidavit, specifying “(1) when he last had contact with Plaintiff Burgess and (2) precisely what

      efforts he has made to contact her since their last communication. Vague statements—e.g.,

      ‘Plaintiff has been unavailable [. . .]’—are insufficient.” [Dkt. No. 36].

             Mr. Finkelstein responded to the Order to Show Cause with an affidavit that stated:

                     My last contact with Plaintiff Burgess was the last week of
                     November, 2018. Since that time I have been unable to contact
                     Plaintiff Burgess.” I have called Plaintiff Burgess and her phone
                     number is not working and have been unable to communicate with
                     her.

      1
        On August 16, 2018, after the Court instructed Mr. Finkelstein to comply with the Court’s Individual
      Rules, Mr. Finkelstein apparently withdrew his request for an extension of time to pursue a default
      judgment.
      2
        Although Hon. Caproni remarked that the parties’ respective counsel must comply with her Individual
      Rules, the undersigned submits that the parties did not timely submit the case management plan and
      scheduling order because of Mr. Finkelstein’s non-cooperation in providing his contribution. [See
      Dkt. Nos. 32].

                                                        4
             Case 1:18-cv-05955-VEC Document 41 Filed 01/22/19 Page 6 of 7




[Finkelstein Affirmation ¶¶ 2-3].

        On its face, Mr. Finkelstein’s submissions fail to comply with the Court’s Order to Show

Cause. Mr. Finkelstein’s three-sentences in his Attorney Affirmation merely reiterate what the

Court already knows - - i.e., that he no longer has contact with the plaintiff.           However,

Mr. Finkelstein’s recitation of the obvious does not “precisely describe” his efforts to contact the

plaintiff. Mr. Finkelstein’s submissions are simply deficient. Mr. Finkelstein failed to provide

any basis for the Court to continue the plaintiff’s case. Indeed, Mr. Finkelstein failed to identify:

(i) when and how many times he tried to call the plaintiff in November 2008; and (ii) whether he

used any alternative methods of communication to contact the plaintiff (i.e., text, email, letter,

personal visit(s), etc.). Accordingly, the only inference that the Court may draw from this is that

plaintiff no longer wishes to prosecute this case. Without plaintiff, the parties could not attempt

to resolve this matter through settlement, or even litigate the case through summary judgment and

possibly trial. Despite his contentions, Mr. Finkelstein cannot litigate this case without the

plaintiff.




                       [THIS SPACE IS INTENTIONALLY LEFT BLANK]




                                                 5
          Case 1:18-cv-05955-VEC Document 41 Filed 01/22/19 Page 7 of 7



                                        CONCLUSION

       For all of the foregoing reasons, Two Charlton respectfully requests that the Court dismiss

this case with prejudice.

Dated: New York, New York
       January 21, 2019

                                             BOYD RICHARDS PARKER & COLONNELLI, P.L.
                                             Attorneys for Two Charlton Owners Corp.


                                       By:       /s/ Gary Ehrlich
                                                     Gary Ehrlich
                                                     Russell Edwards
                                             7 Times Square, 19th Floor
                                             New York, New York 10036
                                             (212) 400-0626




                                                6
